In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-055 CV

____________________


IN RE HERBERT HINES




Original Proceeding



MEMORANDUM OPINION (1)
	On February 9, 2005, Herbert Hines filed a petition for writ of mandamus.  An
inmate in the Correctional Institutions Division of the Texas Department of Criminal
Justice, Hines complains of the trial court's failure to consider his second affidavit of
inability to pay costs, to issue warrants or enter default judgments against all of the named
defendants, and to issue injunctive relief against the defendants.  On February 24, 2005,
we notified the relator that the petition did not comply with the Rules of Appellate
Procedure applicable to original proceedings filed in appellate courts, granted him thirty
days to amend his petition, and directed Hines to mail a copy of the petition to the
respondent and the real party in interest.  See Tex. R. App. P. 9.5, 52.  On March 14,
2005, Hines filed a written objection to our instructions.  The relator neither amended his
petition nor complied with the service requirement.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).  The relator has not demonstrated that the trial court abused its discretion, nor
has he shown that he is entitled to the relief sought.  Accordingly, the petition for writ of
mandamus is denied.  
	WRIT DENIED.
								PER CURIAM

Opinion Delivered March 31, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.